Title: From George Washington to Colonel Samuel Miles, 25 November 1776
From: Washington, George
To: Miles, Samuel



Sir
Head Quarters [Newark] 25th Novemr 1776

I lately had the pleasure of a Letter from you, but I am unable to answer it as particularly as I could wish, for want of the Letter itself, having sent it forward among other Papers.
From the best of my Recollection, you mention, that you had Reason to beleive that an Exchange might be procured of John Foxcroft Esqr. for yourself and of Mr Dashwood for Colo. Piper, and another Gentleman, whose Name I do not remember, for Lieut. De Courcy. If you can obtain Genl Howes Assent to these several Exchanges, I shall on my Part most readily comply, but as the Gentlemen, you have mentioned, are not in the Military Line, the Proposal cannot with propriety go from me, as, by the Terms of our Cartel, Officers of equal Rank are only to be proposed for each other. But Genl Howe has dispensed with this Rule in one Instance by giving up Brigadier Genl Lord Stirling for Governor Brown, tho not belonging to the Army, and if he pleases again to accept of Gentlemen in the Civil Department for those in the Military, I, as I said before, shall have no Objection.
I have in a Letter to Colo. Atlee, taken Notice of a joint Letter from yourself and him respecting the miserable State of our prisoners in New York for want of Cloathes and Necessaries. I have wrote to Congress on the Subject, recommending it to them, to procure a proper Credit in New York for their Supply, but I have not yet recd an Answer from them.
